DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered. 

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 07/21/2021. Currently, claims 1-3, 6-22 and 25-31 are pending. Claims 1, 8-11, 14, 20, 25 and 26 have been amended. Claims 4, 5, 23 and 24 has been cancelled. No newly added claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-3, 6-10, 12-22, 25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,373,091 (Belser et al. – hereinafter Belser), and further in view of U.S. Patent Appl. Pub. No. 2018/0130118 (Guran et al. – hereinafter Guran). 

Referring to claim 1, Belser discloses an ordering method for use in a location-based food-service venue containing a plurality of customer locations and at least one network-connected venue-associated POS system, wherein each customer location in a food service venue has a physical identity target attached in proximity thereto and wherein each physical identity target comprises a unique non-locationally associated identifier readable by customer mobile devices, the method comprising: [See col. 2, lines 41-64; col. 3, lines 55-63; col. 5, line 39-col. 7, line 4; Figs. 1-3]

i) a venue record corresponding to each location-based food-service venue and containing venue payment details via which payments to the venue can be electronically processed by the transaction gateway and network address details for each venue-associated POS system by which the server can communicate with same; [See col. 5, lines 39-56; col. 8, lines 25-67; col. 11, line 63-col. 12, line 4; col. 13, line 60-col. 14, line 8] 
ii) a location record corresponding to each physical customer location in each managed venue and containing the unique non-locationally associated identifier of the associated physical identity target and identification of a venue-associated POS system affiliated with the customer location; and [See col. 5, line 39-col. 7, line 4; col. 10, line 49-col. 11, line 5]
b) processing ordering transactions by customers in respect of at least one selected customer location, using the server and the order processing software component in communication with the customer mobile device of an ordering customer to: [See col. 8, line 53-col. 9, line 16; col. 3, lines 18-63; col. 5, lines 39-56]  

ii) parse a received location transmission to extract the received non-locationally associated identifier of the physical identity target for each of the at least one selected customer locations contained therein; [See col. 10, line 49-col. 11, line 5; col. 15, lines 10-26] 
iii) select the location records corresponding to each selected customer location, being the selected location records, by matching the received non-locationally associated identifiers with the details of associated identifiers stored within the location records; [See col. 5, line 57-col. 7, line 4; col. 10, line 49-col. 11, line 5; col. 15, lines 10-26]
iv) facilitate the selection and ordering of menu items in respect of the at least one selected customer location by: [See col. 9, lines 1-16]  
(a) identifying menu item records corresponding to available menu items for the selected location records, being available menu item records; [See col. 9, line 17-col. 10, line 8; col. 13, lines 16-38; col. 14, line 57-col. 15, line 66]  
 (b) transmitting the menu item details of the available menu item records for display on a human interface of the customer mobile device; [See col. 9, line 17-col. 10, line 8; col. 13, lines 16-38; col. 14, line 57-col. 15, line 66]  

v) processing payment for the transaction by: [See col. 11, lines 36-50; col. 12, lines 23-56; col. 16, lines 13-42]
(a) calculating the total payment amount required from the customer for the selected menu items; [See col. 11, lines 36-50; col. 12, lines 23-56; col. 16, lines 13-42]
 (b) receiving customer payment method details from the customer mobile device; [See col. 11, lines 36-50; col. 12, lines 23-56; col. 16, lines 13-42]
 (c) triggering an ordering transaction for the total payment amount via the transaction gateway using the customer payment method details from the customer mobile device and the venue payment details from the venue record associated with the selected customer locations; and [See col. 11, lines 36-50; col. 12, lines 23-56; col. 16, lines 13-42]
 (d) on completion of the payment transaction, transmitting an order for the selected menu items to the menu-associated POS systems outlined in the menu item records associated with the selected menu items; [See col. 11, line 63-col. 12, line 5; col. 12, lines 38-56; col. 16, lines 4-12] 
wherein the unique non-locationally associated identifier displayed on each physical identity target is not duplicated in respect of more than one physical identity target or in respect of more than one location records across all of the plurality of 
wherein the unique non-locationally associated identifier displayed on each physical identity target does not include any location-specific details of the associated customer location readable by the customer mobile device; and [See col. 6, line 60-col. 7, line 4; col. 10, lines 49-62] 
wherein each physical identity target contains no human- or device-readable indication of the associated venue record or associated customer location. [See col. 5, line 57-col. 7, line 4]
Belser does not explicitly disclose the limitations: 
a plurality of location-based food-service venues; and 
a database comprising: iii) a menu item record corresponding to each menu item which can be ordered within a venue including purchase information in respect of the menu item and identification of a menu-associated POS system being the venue-associated POS system to which orders for the menu item should be transmitted. 
The court have held that, “although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. Although Belser did not disclose a plurality of venues, it would have been obvious to one of ordinary skill in the art that the system of Belser can be applied to a plurality of location-based food-service venues. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Belser to have incorporated a plurality of location-based food-service venues with the 
Guran teaches a method with the limitation: a database comprising: iii) a menu item record corresponding to each menu item which can be ordered within a venue including purchase information in respect of the menu item and identification of a menu-associated POS system being the venue-associated POS system to which orders for the menu item should be transmitted. [See paragraphs 0007, 0032, 0046] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Belser to have incorporated a menu database server as in Guran with the motivation of storing menus of items available for purchase from a vendor and providing the menus to one or more patron devices. [See Guran paragraphs 0007, 0032, 0046; Belser col. 9, lines 1-16] 

Referring to claim 2, the combination of Belser and Guran discloses the method of claim 1, wherein the number of venue-associated POS systems at a venue is one, and all of the location records and menu item records corresponding to the venue are directed to the single POS system. [See Guran paragraphs 0011, 0014, 0015, 0026, 0045, 0046]

Referring to claim 3, the combination of Belser and Guran discloses the method of claim 1, wherein the number of venue-associated POS systems at a venue is more than one, and at least one venue-associated POS system identified in a location record or a menu-associated POS system identified in a menu item record are different venue-

Referring to claim 6, the combination of Belser and Guran discloses the method of claim 1, wherein the physical identity targets used are selected from the group of printed QR codes or printed bar codes. [See Belser col. 5, line 57-col. 7, line 4] 

Referring to claim 7, the combination of Belser and Guran discloses the method of claim 1, wherein the physical identity targets comprise e-paper devices or other electronic displays having the ability to visually display identifiers readable by customer mobile devices, short-range radio beacons, RFID tags or NFC tags. [See Belser col. 5, line 57-col. 7, line 4]

Referring to claim 8, the combination of Belser and Guran discloses the method of claim 7, wherein the non-locationally associated identifiers are dynamically adjustable and the display or broadcast of the non-locationally associated identifier in proximity to the customer locations can be changed when the identifier is changed. [See Guran paragraphs 0023, 0032]

Referring to claim 9, the combination of Belser and Guran discloses the method of claim 7, wherein the non-locationally associated identifier used in respect of the physical identity target is a one-time use identifier, never reused between transactions. [See Guran paragraphs 0011, 0014, 0015, 0020, 0026, 0045, 0046]

Referring to claim 10, the combination of Belser and Guran discloses the method of claim 1, wherein the non-locationally associated identifier of a physical identity target will be read by pre-existing software on the customer mobile device, and the reading of the non-locationally associated identifier will result in the initiation of a location transmission to the server. [See Belser col. 5, line 57-col. 7, line 4; col. 10, lines 9-48; col. 14, line 57-col. 15, line 43] 

Referring to claim 12, the combination of Belser and Guran discloses the method of claim 1, wherein a customer mobile device contains a locally installed application for communication with the server and facilitation of the method. [See Belser col. 8, line 53-col. 9, line 24; col. 13, lines 1-13; col. 18, lines 45-67] 
 
Referring to claim 13, the combination of Belser and Guran discloses the method of claim 1, wherein the transmission of the order to the associated menu-associated POS system includes delivery details for the venue to deliver the completed food order to the selected customer location. [See Belser col. 11, lines 36-50; col. 12, lines 23-56; col. 16, lines 13-42]

Referring to claim 14, the combination of Belser and Guran discloses the method of claim 1, wherein the transmission of the order to the associated menu-associated POS system includes delivery details for the associated venue to deliver the completed food order to a pickup location other than the selected customer location, at which the 

Referring to claim 15, the combination of Belser and Guran discloses the method of claim 14, wherein the pickup location is selected from a plurality of pickup locations affiliated with an associated venue-associated POS system. [See Guran paragraphs 0018, 0019, 0047]

Referring to claim 16, the combination of Belser and Guran discloses the method of claim 14, further comprising transmission of the details of the pickup location to the customer mobile device of the ordering customer on completion of payment. [See Guran paragraphs 0022, 0023, 0025, 0043]

Referring to claim 17, the combination of Belser and Guran discloses the method of claim 1, wherein available menu items are selected based upon availability limitations imposed by the location of the selected customer location within the venue. [See Guran paragraphs 0019, 0021, 0024, 0032, 0045, 0046, 0053]  

Referring to claim 18, the combination of Belser and Guran discloses the method of claim 1, wherein the transaction gateway is integrated within the server. [See Belser col. 3, lines 18-32 and lines 55-63; col. 16, lines 13-27; Fig. 4]

claim 19, the combination of Belser and Guran discloses the method of claim 1, wherein the transaction gateway is external in network communication with the server. [See Belser col. 3, lines 18-32 and lines 55-63; col. 16, lines 13-27; Fig. 4]

Referring to claims 20-22, 25 and 27-31, they recite similar limitations as set forth in claims 1-3, 10 and 13-17, and therefore are rejected based on same rationale. 

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,373,091 (Belser et al. – hereinafter Belser) in view of U.S. Patent Appl. Pub. No. 2018/0130118 (Guran et al. – hereinafter Guran), and further in view of U.S. Patent Appl. Pub. No. 2010/0211436 (Checketts et al. – hereinafter Checketts). 

Referring to claim 11, the combination of Belser and Guran discloses the method of claim 10 above. The combination does not explicitly disclose the limitation: wherein the server is a web server, the non-locationally associated identifier contains a web link and the pre-existing software comprises a reader capable of parsing the identifier to extract the web link, and the pre-existing software also includes a web browser which will open the parsed web link to initiate the location transmission and subsequent payment interaction between the customer and the server. 
Checketts teaches a method with the limitation: wherein the server is a web server, the identifier contains a web link and the pre-existing software comprises a reader capable of parsing the identifier to extract the web link, and the pre-existing software also includes a web browser which will open the parsed web link to initiate the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Belser and Guran to have incorporated a web-based ordering server as in Checketts with the motivation of storing data associated with a plurality of vendors accessible by a customer via a web-browser. [See Checketts paragraphs 0033, 0050-0054, 0145] 

Referring to claim 26, it recites similar limitations as set forth in claim 11, and therefore is rejected based on same rationale. 

Response to Arguments
Applicant's arguments filed 07/21/2021 with respect to the rejection of claims 1-10, 12-23, 25 and 27-31under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 9,373,091 (Belser) and further in view of U.S. Patent Pub. No. 2018/0130118 (Guran) have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. Examiner notes that these arguments are directed to newly added amendments, and have been addressed above. 

Further, Belser teaches that an on-site server for receiving and processing an order from a wireless communication device (WCD) may extract a transponder identifier from the data obtained from a transponder and then use the transponder identifier to look up data indicating a fixed location of the transponder and thus a current location of the given WCD 12. See col. 10, lines 49-60. 
Additionally, claim 3 describes an embodiment wherein an obtained transponder identifier is used to look up data indication a location of a transponder. 
Accordingly, the system of Belser teaches an embodiment describing non-locationally associated identifier. 
Regarding Applicant’s arguments directed to the cost of using transponders as described in Belser, the court have held that the fact that a "combination would not be made by businessmen for economic reasons" does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility. In re Farrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983) (…The court held that the additional expense associated with the addition of inhibitors would not discourage one of ordinary skill in the art from seeking the convenience expected therefrom).
Regarding Applicant’s arguments that Belser is intended to operate within a single venue, the court have held that, “although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable 
Accordingly, the combination of Belser and Guran at least teaches the claimed invention as recited in claims 1-10, 12-23, 25 and 27-31. 

Applicant's arguments filed 07/21/2021 with respect to the rejection of claims 11 and 26 under 35 U.S.C. § 103 as being unpatentable over Belser in view of Guran and U.S. Patent Pub. No. 2010/0211436 (Checketts) have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. 
As discussed above, the combination of Belser and Guran teaches the claimed invention as recited in claims 1-10, 12-23, 25 and 27-31. The cited portions of Checketts teach the limitations of claims 11 and 26. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the org2anization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687